 



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement will be filed separately with the Securities and Exchange
Commission.
Exhibit 10.6
FORM OF STORAGE LEASE
(Enterprise Fractionation Plant)
     This is a Storage Lease (the “Lease”) between MONT BELVIEU CAVERNS, LLC
with an address at P.O. Box 4324, Houston, Texas 77210-4324 (“Lessor”) and
ENTERPRISE PRODUCTS OPERATING, L.P., (“Joint Owner”), with an address at P.O.
Box 4324, Houston, Texas 77210-4324.
1. Term; Quantity; Product.
For an initial term commencing February 1, 2007 and ending December 31, 2016
(the “Initial Term”), Lessor leases to Joint Owner storage space of up to ***
barrels of Raw Mix, and *** barrels of purity ethane, propane, commercial
ethane, isom grade butane (“Isom Grade”), isobutane, natural gasoline, and
petrochemical grade natural gasoline (collectively referred to as “Product” in
this Lease) at Lessor’s underground storage wells, located near Interstate 10
and State Highway 146 at Mont Belvieu, Texas, subject to the terms, provisions,
and conditions contained herein. For purposes of this Lease, a “barrel” of
Product is equal to 42 U.S. gallons of equivalent liquid volume at 60°
Fahrenheit.
Each twelve (12) month period between January 1 and the following December 31
shall be referred to herein as a “Lease Year”. This Lease shall continue from
year to year following the expiration of the Initial Term, unless either party
terminates this Lease by giving written notice to the other party at least
ninety (90) days prior to the beginning of any ensuing Lease Year.
2. Lessor’s Facilities.
Lessor operates storage wells in which various types of products are stored
other than the types of Product covered by this Lease. Lessor’s storage wells
are connected to centrally located pipeline header facilities operated by Lessor
on its property in the vicinity of said storage wells. All Product delivered by
Joint Owner into or by Lessor out of storage must be delivered by pipeline to
such header facilities, and all such deliveries shall be deemed a delivery into
or out of storage for the purposes of computing all applicable charges under
this Lease. As between Lessor and Joint Owner, control of Lessor’s facilities
will rest exclusively with Lessor.
3. Product Specifications.
Each Product delivered by Joint Owner into storage or by Lessor from storage
must meet the respective specifications set out in Exhibit “A” attached hereto
and made a part hereof. Lessor reserves the right to modify, add to, or revise
such specifications at any time and from time-to time upon giving not less than
thirty (30) days prior written notice.
(Form 1506-Multiple Product)

1



--------------------------------------------------------------------------------



 



4. Isom Grade Butane; Analysis and Certification.
Prior to each delivery of Isom Grade by or on behalf of Joint Owner into storage
hereunder, Joint Owner agrees to certify to Lessor the quality of the butane to
be delivered and to furnish to Lessor a laboratory analysis of the butane to be
delivered to Lessor for storage at least forty-eight (48) hours prior to
delivery. The laboratory analysis shall be in form satisfactory to Lessor, shall
employ the test methods specified on Exhibit “A”, and shall show the levels, if
any, of the components listed on Exhibit “A”. If (i) a laboratory analysis
required under this paragraph is not timely received by Lessor; (ii) the
laboratory analysis received is not in a form acceptable to Lessor; or (iii) the
laboratory analysis shows the butane to be delivered does not meet the
specifications for Isom Grade, Lessor has the right to refuse receipt of the
butane. Also, if, at any time during Joint Owner’s delivery of Isom Grade, the
butane being tendered ceases to conform to the specifications for Isom Grade,
Lessor will stop receiving the butane tendered for storage, until such time as
the tendered product can be shown to again meet the Isom Grade specification.
5. Product Deliveries and Receipts.
It shall be Joint Owner’s responsibility to make all arrangements necessary to
deliver Product for storage and to receive Product from storage at Lessor’s
header facilities, and to pay any charges imposed by any party for the
collection, transfer, and injection of Joint Owner’s Product to such header
facilities for delivery into storage or from such header facilities for delivery
out of storage under this Lease. The flow rates into and out of storage are
subject to Lessor’s scheduling and operational restrictions.
6. Delivery Restrictions; Allocation.
If Lessor’s scheduling or operational restrictions will not permit all of the
parties (including Lessor) storing any types of products in any of Lessor’s
storage wells to deliver or receive the volumes of Product requested, then
Lessor may allocate among such parties Lessor’s available flow rates in a fair
and equitable manner as determined by Lessor.
7. Commingling; Sampling.
Lessor shall have the privilege of commingling Joint Owner’s Product with
Product of other parties and is not obligated to redeliver to Joint Owner the
identical Product received from Joint Owner. Lessor shall have the right to
sample all Product to be delivered for storage and may refuse to accept delivery
of any Product if the Product does not meet the required specifications or, if
in Lessor’s opinion, satisfactory control of Product specifications will not be
maintained during delivery. At Lessor’s request, Joint Owner shall provide
Lessor access to the Product to be delivered for the purpose of sampling and
provide Lessor representative samples of such Product.
At Lessor’s sole discretion, Lessor shall have the option to blend Joint Owner’s
Product that fails to meet the Product specifications with Product within
Lessor’s facilities to get Joint Owner’s
(Form 1506-Multiple Product)

2



--------------------------------------------------------------------------------



 



Product back on specification, or to deliver Joint Owner’s off specification
Product to Lessor’s off specification Product storage well (the “Slop Well”)
where the Product will reside until such time as Lessor arranges for the Product
in the Slop Well to be sent to one of the Mont Belvieu fractionators for
fractionation.
Lessor will continue to blend the off specification Product, or to make
deliveries to the Slop Well, only until the Product once again meets the
specifications in the attached Exhibit “A”, or until such time as Lessor is
notified by Joint Owner that other delivery arrangements have been made for the
Product and the delivery of off specification Product to Lessor’s facilities
stops.
The fee for receiving off specification Product into Lessor’s facilities will be
*** per barrel on each barrel received. Joint Owner will share in any losses of
Product from the Slop Well in proportion to the amount of the off-specification
Product that was delivered into the Slop Well since the last time the Slop Well
was emptied for Joint Owner’s account hereunder.
If Joint Owner elects to have the Products redelivered to Lessor’s facilities
following fractionation, all such receipts shall be done under the terms of this
Lease.
If it is necessary for Lessor to pay any charges, including but not limited to,
fractionation fees, when the off specification Product is delivered from the
Slop Well and fractionated, Joint Owner will immediately upon receipt of an
invoice reimburse Lessor for any such charges.
8. Product Measurement.
     (a) Ethane
Measurement of commercial ethane and purity ethane into and out of storage shall
be made in accordance with the procedures and methods set out in Exhibit “B”.
All Product gains and losses incurred while the Product is under Lessor’s
control shall be for the account of Joint Owner except as noted in Section 12.
For the purpose of this subparagraph 8 (a), ethylene and up to 1.5% methane
shall be considered ethane. Any methane in excess of 1.5% will not be balanced.
Lessor shall return to Joint Owner a volume of commercial ethane containing a
quantity of ethane equal to the quantity of ethane contained in the commercial
ethane delivered by Joint Owner for storage hereunder. If Lessor returns
commercial ethane to Joint Owner containing more or less propane than was
contained in the commercial ethane delivered by Joint Owner for storage
hereunder, Lessor and Joint Owner shall quarterly balance any overages or
underages of propane by the party having the overage delivering to the other
party a volume of propane equal to the overage, which propane shall meet the
specifications set out in Exhibit “A”. Lessor shall submit to Joint Owner
monthly stock reports supported with appropriate receiving and shipping
information showing movements of commercial ethane and purity ethane into and
out of storage and the amount of commercial ethane and purity ethane remaining
in storage. All propane required to be delivered to Lessor shall be delivered at
the expense of Joint Owner to Lessor’s pipeline header facilities at Mont
Belvieu, Texas, via one of the pipelines connected to such facilities. All
propane required to be delivered to Joint Owner shall be delivered at the
expense of Lessor to its pipeline header facilities at Mont Belvieu, Texas.
Propane may be delivered at
(Form 1506-Multiple Product)

3



--------------------------------------------------------------------------------



 



any other delivery point mutually acceptable to the parties. For the purpose of
this subparagraph 8 (a) propylene and butane shall be considered propane.
     (b) Other Products.
Measurement of propane, Isom Grade, natural gasoline, and isobutane into and out
of storage shall also be made in accordance with the procedures and methods set
out in Exhibit “B”. All Product gains and losses incurred while the Product is
under Lessor’s control shall be for the account of Joint Owner except as noted
in Section 15. Lessor shall submit to Joint Owner monthly stock reports
supported with appropriate receiving and shipping information showing movements
of propane, Isom Grade, natural gasoline, and isobutane into and out of storage
and the amount of propane, Isom Grade, natural gasoline, and isobutane remaining
in storage.
     (c) Carbon Dioxide.
Joint Owner will not be credited for any volume of carbon dioxide held in
storage for Joint Owner by Lessor.
     (d) Percentages.
Any references to percentages herein shall mean liquid volume percent.
9. Title; Risk of Loss.
Title to Joint Owner’s Product shall remain at all times in Joint Owner.
Notwithstanding the return guarantee set out in subparagraphs 8 (a) and 8
(b) above, Lessor shall be responsible for the loss of or damage to such Product
only when and to the extent such loss or damage is caused by the negligence of
Lessor, its employees and agents.
10. Storage Fees.
Joint Owner agrees to pay Lessor for the storage, handling, and services of
Lessor an annual rental as set forth in the attached Schedule 1. All minimum
rentals are payable in full regardless of whether or not Joint Owner actually
uses the amount of storage made available hereunder. All of Joint Owner’s
Product must be removed from storage no later than the last day of the term of
this Lease, subject to the payment of accrued rental and other charges and the
other terms, provisions, and conditions of this Lease. The rate for storage of
any Product remaining in storage past the last day of the term of this Lease
shall be *** per barrel per month or any portion thereof, payable in advance on
the first day of each month in the same manner and at the same place as set
forth in Section 14.
11. Overstorage Fees
An overstorage charge of *** per barrel shall be charged for the total number of
barrels stored by Joint Owner at the end of any month that exceeds the amount of
storage space leased for each
(Form 1506-Multiple Product)

4



--------------------------------------------------------------------------------



 



specific Product hereunder. Any excess storage acquired in this manner shall be
understood to be temporary only, and shall not constitute a waiver of Lessor’s
right to restrict storage to the amount leased hereunder at any time thereafter,
and Joint Owner shall promptly remove any such excess Product upon Lessor’s
written request.
12. Taxes.
Joint Owner shall pay all taxes, if any, levied or assessed on the Product
stored hereunder. In the event it becomes necessary for Lessor to pay any such
tax, Joint Owner shall immediately reimburse Lessor for such amount upon receipt
of notice of payment.
13. Payment Terms.
The total minimum annual rental for storage is payable in equal monthly
installments during the term hereof, each of which installments is due and
payable in advance by Joint Owner at Lessor’s address set forth on the face of
each invoice on or before the first day of each month. Lessor will also invoice
Joint Owner each month for all applicable throughput fees, overstorage fees and
other fees or charges during the term of this Lease.
14. Warehouseman’s Lien.
Lessor shall have a lien on all Product of Joint Owner stored hereunder to cover
any accrued and unpaid amounts payable hereunder and may withhold delivery of
any such Product until such accrued and unpaid amounts are paid. If any such
amounts remain unpaid for more than thirty (30) days after they accrue, Lessor
may sell said Product at a public auction at the offices of Lessor in Houston,
Harris County, Texas, on any day not a legal holiday and not less than
forty-eight (48) hours after publication of notice in a daily newspaper of
general circulation published in Baytown, Texas, said notice giving the time and
place of the sale and the quantity and Product to be sold. Lessor may be a
bidder and a purchaser at such sale. From the proceeds of such sale, Lessor may
pay itself all charges lawfully accruing and all expenses of such sale, and the
net balance may be held for whomsoever may be lawfully entitled thereto.
15. Product Losses.
Any loss of Product from Lessor’s storage wells for which Lessor is not
responsible shall be apportioned among all of the parties storing such Product
in such storage wells on the date of loss in proportion to the amount of Product
each such party has in storage on such date. Product is not insured by Lessor
against loss or damage however caused, and any insurance thereon must be
provided and paid for by Lessee. Lessor’s liability, if any, for loss or damages
to the stored Product shall be limited to a maximum of the monthly average NON
TEPPCO price on the Texas Gulf Coast for such Product on the date of such loss
or damage as reported or published by Oil Price Information Service (“OPIS”)
(the “Published Price”), or at Lessor’s option, replacement of such lost or
damaged Product in kind within forty-five (45) days of such loss. If the
Published Price is not reported or published by OPIS for the date in question,
the parties will endeavor to promptly agree upon a fair market value.
(Form 1506-Multiple Product)

5



--------------------------------------------------------------------------------



 



16. Force Majeure.
Lessor shall not be responsible to Joint Owner for any loss of Joint Owner’s
Product, for any loss to Joint Owner resulting from delays in returning Joint
Owner’s Product when requested, or for failure of Lessor to perform its
obligations hereunder, due, directly or indirectly, to acts of God or other
causes beyond the reasonable control of Lessor including, without limitation,
storm; earthquake; accidents; acts of the public enemy; emergency or unplanned
scheduling and operational restrictions; rebellion; insurrections; sabotage;
invasion; epidemic; strikes; lockouts or other industrial disturbances; war;
riot; hurricane; fire; flood; explosion; compliance with acts, rules,
regulations, or orders of federal, state, or local government, any agency
thereof or other authority having or purporting to have jurisdiction; mechanical
failures or similar causes not due to Lessor’s fault or negligence. The term of
this Lease shall not be extended by the duration of any force majeure, nor shall
Joint Owner be excused from making any payment due under this Lease. When
claiming force majeure, Lessor shall notify Joint Owner immediately by
telephone, and confirm same in writing, giving reasonable detail regarding the
type of force majeure and its estimated duration. The settlement of differences
with workers shall be entirely within the Lessor’s discretion.
17. Indemnity.
REGARDLESS OF THE LEGAL THEORY OR THEORIES ALLEGED INCLUDING, WITHOUT
LIMITATION, THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT) OF ANY THIRD
PARTY, JOINT OWNER HEREBY AGREES TO INDEMNIFY, DEFEND, AND SAVE HARMLESS LESSOR,
ITS PARENT COMPANY, PARTNERS (GENERAL OR LIMITED), MEMBERS, SUBSIDIARIES,
AFFILIATES, SUCCESSORS, AND ASSIGNS, INCLUDING ANY OFFICER, DIRECTOR, EMPLOYEE,
OR AGENT OF ANY SUCH ENTITY (HEREINAFTER COLLECTIVELY CALLED “INDEMNITEE”) FROM
AND AGAINST ANY CLAIM, DEMAND, CAUSE OF ACTION, DAMAGE, FINE, PENALTY, LOSS,
JUDGMENT, OR EXPENSE OF ANY KIND OF ANY PARTY (HEREINAFTER COLLECTIVELY CALLED
“LIABILITY”), INCLUDING ANY EXPENSES OF LITIGATION, COURT COSTS, AND REASONABLE
ATTORNEY’S FEES, RESULTING FROM, ARISING OUT OF, OR CAUSED BY THE DELIVERY OF
ANY PRODUCT BY JOINT OWNER OR JOINT OWNER’S AGENT, CONTRACTOR, OR CARRIER WHICH
IS CONTAMINATED OR OTHERWISE FAILS TO MEET THE SPECIFICATIONS SET FORTH HEREIN,
EXCEPT TO THE EXTENT SUCH LIABILITY IS DIRECTLY CAUSED BY THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF AN INDEMNITEE.
18. Claims; Limitations.
Notice of claims by Joint Owner for any liability, loss, damage, or expense
arising out of this Lease must be made to Lessor in writing within ninety-one
(91) days after the same shall have accrued. Such claims, fully amplified, must
be filed with Lessor within said ninety-one (91) days and unless so made and
filed, Lessor shall be wholly released and discharged therefrom and shall
(Form 1506-Multiple Product)

6



--------------------------------------------------------------------------------



 



not be liable therefor in any court of justice. No suit at law or in equity
shall be maintained upon any claim unless instituted within two (2) years and
one (1) day after the cause of action accrued.
In no event shall Lessor be liable to Joint Owner for any prospective or
speculative profits, or special, indirect, incidental, exemplary, punitive, or
consequential damages, whether based upon contract, tort, strict liability, or
negligence, or in any other manner arising out of this Lease, and Joint Owner
hereby releases Lessor from any claim therefor.
19. Notice.
All notices, demands, requests, and other communications necessary to be given
hereunder shall be in writing and deemed given if personally delivered,
forwarded by facsimile (with proof of transmission and answer-back capability),
or mailed by either certified mail, return receipt requested, or sent by
recognized overnight carrier to the respective party at its address below:
If to Lessor:
Mont Belvieu Caverns, LLC
P.O. Box 4324
Houston, Texas 77210-4324
Attn: Director — Hydrocarbon Storage
Telephone: (713) 381-6554
Fax: (713) 381-6960
If to Joint Owner:
Enterprise Products Operating
P.O. Box 4324
Houston, TX. 77210-4324
Attn: Mr. Rob Schaefer
Telephone: (713) 381-6588
Fax: (713) 381-381-7962
20. Assignment.
Neither party shall assign any portion of its rights or obligations under this
Lease without the prior written consent of the other, which consent shall not be
unreasonably withheld; provided, however, either party may assign this Lease to
its parent corporation, a wholly-owned subsidiary, to an affiliate, to a
successor who acquires all, or substantially all, of the assets of the assigning
party, or, if a party hereto is a limited partnership, to one or its limited
partners or the members of its general partner, without the consent of the other
party, provided that it remains primarily obligated hereunder. This Lease shall
be binding upon and inure to the benefit of the parties hereto, their successors
and assigns.
(Form 1506-Multiple Product)

7



--------------------------------------------------------------------------------



 



21. Rules and Regulations.
This Lease and the provisions hereof shall be subject to all applicable state
and federal laws and to all applicable rules, regulations, orders, and
directives of any governmental authority, agency, commission, or regulatory body
in connection with any and all matters or things under or incident to this
Lease.
22. Entire Agreement.
This Lease embodies the entire agreement between Lessor and Joint Owner and
there are no promises, assurances, terms, conditions, or obligations, whether by
precedent or otherwise, other than those contained herein. No variation,
modification, or reformation hereof shall be deemed valid until reduced to
writing and signed by the parties hereto.
23. Governing Law.
THIS LEASE AND THE RIGHTS AND DUTIES OF THE PARTIES ARISING OUT OF THIS LEASE
SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED, AND PERFORMED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, AS THE SAME MAY BE AMENDED FROM TIME TO TIME,
WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF TEXAS.
WITH RESPECT TO ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS LEASE, EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS (AS APPLICABLE) LOCATED IN HARRIS COUNTY, TEXAS, AND TO
ALL COURTS COMPETENT TO HEAR AND DETERMINE APPEALS THEREFROM, AND WAIVES ANY
OBJECTIONS THAT A SUIT, ACTION OR PROCEEDING SHOULD BE BROUGHT IN ANOTHER COURT
AND ANY OBJECTIONS TO INCONVENIENT FORUM.
THE PARTIES FURTHER AGREE THAT, IN THE EVENT OF A LAWSUIT ARISING OUT OF THE
PERFORMANCE OF THIS LEASE, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS
REASONABLE ATTORNEYS’ FEES AND COURT COSTS, INCLUDING FEES FOR EXPERT WITNESSES,
FOR PROSECUTING OR DEFENDING ANY SUCH LAWSUIT FROM THE PARTY NOT PREVAILING.
24. Other Provisions.
This Lease may be executed in counterparts, each of which shall be deemed to be
an original and all of which, taken together shall constitute the same
agreement.
This Lease shall be construed as jointly drafted by the parties according to the
language as a whole and not for or against any party.
(Form 1506-Multiple Product)

8



--------------------------------------------------------------------------------



 



In the event one or more of the provisions contained in this Lease shall be held
to be invalid or legally unenforceable in any respect under applicable law, the
validity, legality or enforceability of the remaining provisions hereof shall
not be affected or impaired thereby. Each of the provisions of this Agreement is
hereby declared to be separate and distinct.
Nothing contained in this Lease shall be construed to create an association,
trust, partnership, or joint venture or impose a trust, fiduciary or partnership
duty, obligation, or liability on or with regard to any party.
This Lease is for the sole benefit of the parties and their respective
successors and permitted assigns, and shall not inure to the benefit of any
other person whomsoever, it being the intention of the parties that no third
person shall be deemed a third party beneficiary of this Lease.
25. Default.
A party will be in default if it: (a) breaches this Lease, and the breach is not
cured within thirty (30) days after receiving written notice of such default (or
alleged default) from the other party specifying the nature of the breach;
(b) becomes insolvent; or (c) files or has filed against it a petition in
bankruptcy, for reorganization, or for appointment of a receiver or trustee. In
the event of default, the non-defaulting party may terminate this Lease upon
notice to the defaulting party. For the avoidance of doubt, Lessor’s failure to
perform any of the services for any reason other than force majeure will be
deemed a breach of this Lease to which subsection (a) of this Section 25
applies.
26. Early Termination.
This Lease may be terminated and canceled by Lessor if not accepted and returned
to Lessor by Joint Owner within fifteen (15) days from the date hereof.
(Form 1506-Multiple Product)

9



--------------------------------------------------------------------------------



 



DATED this 23rd day of January, 2007.

                  LESSOR    
 
                MONT BELVIEU CAVERNS, LLC    
 
           
 
  BY:   /s/ Gil H. Radtke    
 
           
 
      Gil H. Radtke     
 
           
 
    Senior Vice President and Chief Operating Officer     
 
                JOINT OWNER    
 
                ENTERPRISE PRODUCTS OPERATING L.P.    
 
                By: Enterprise Products OLPGP, Inc., its general partner    
 
           
 
  BY:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann     
 
           
 
      Executive Vice President, Chief Legal Officer and Secretary     

(Form 1506-Multiple Product)

10



--------------------------------------------------------------------------------



 



SCHEDULE 1
STORAGE LEASE
(ENTERPRISE FRACTIONATION PLANT)
STORAGE FEES.
(A) For the first Lease Year, Lessee shall pay Lessor annual rent at the rate of
*** per barrel per year (the “Base Storage Rental Rate”) for the volume leased
under this Lease.
Commencing with the first day of the second Lease Year, and on the first day of
each subsequent Lease Year, the annual rent shall be adjusted as follows:
one-half of the Base Storage Rental Rate shall remain fixed, and one-half shall
be revised annually based on a seasonally adjusted implicit price deflator in
order to determine a new rental rate known as the “Adjusted Rental Rate.” The
Adjusted Rental Rate shall be determined in accordance with the following
formula:
*** per barrel + [*** per barrel X Annual Index / Base Index] = Adjusted Rental
Rate

         
 
  Where:   “Base Index” is the final seasonally adjusted implicit price deflator
figure for the calendar year 2005 under the Gross Domestic Product column of the
“Implicit Price Deflators for Gross Domestic Product” table (2000=100); and
 
       
 
      “Annual Index” is the final seasonally adjusted implicit price deflator
figure for the calendar year ending immediately before the Lease Year for which
the adjustment is being determined, said figure being in the same column, table
and survey as the Base Index.

The Adjusted Rental Rate shall be rounded off to the fourth decimal place and
shall become effective on the first day of each Lease Year. In no event will the
Adjusted Rental Rate ever be less than the Base Storage Rental Rate.
For example, in calculating the Adjusted Rental Rate, which shall apply under
this Lease, assume in the second Lease Year the Base Index is 113.2, and the
Annual Index is 115.2. Under these facts the Adjusted Rental Rate would be as
follows:
*** per barrel + [*** per barrel X 115.2 / 113.2] =
*** per barrel + [*** per barrel X 1.0177] =
*** per barrel + *** per barrel = *** per barrel
     The Adjusted Rental Rate of *** would become effective on the first day of
the second Lease Year and would continue until the last day of the second Lease
Year, with a new Adjusted Rental Rate to apply starting on the first day of the
third Lease Year, and so on.
Schedule 1 (Enterprise Frac Plant)

 



--------------------------------------------------------------------------------



 



The “Implicit Price Deflators for Gross Domestic Product” are available in the
Survey of Current Business as published monthly by the Bureau of Economic
Analysis of the U.S. Department of Commerce. Subscriptions to the Survey of
Current Business are maintained by the Government Printing Office, an agency of
the U.S. Congress. If said Survey fails to publish a necessary price deflator
figure or ceases to be published, any replacement index published by or on
behalf of the United States government shall be substituted, and if there is no
such substitute index, the parties shall promptly agree on a replacement survey
or index or, if they cannot agree, either party shall be entitled to submit the
matter of a replacement index to arbitration under the commercial arbitration
rules of the American Arbitration Association.
Schedule 1 (Enterprise Frac Plant)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Reissue Date: 1-20-99

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

SPECIFICATIONS FOR RAW MIX

          COMPONENT   TEST METHODS   SPECIFICATIONS
Composition:
  GPA 2186    
Carbon Dioxide
      0.35 Liq. Vol% max. (1)
Methane
      1.5 Liq. Vol%, max. (1)
Olefins
      1.0 Liq. Vol%, max. (2)
Aromatics
      1.0 wt.% max. (3)
Oxygenates
  UOP-845   10 ppm wt. max. (4)
Fluorides
  UOP-619   1.0 ppm wt. max. (5)
Vapor Pressure at 100°F
  ASTM D-1267   600 psig max.
Corrosion, Copper Strip
  ASTM D-1838   No.1
Volatile Sulfur
  ASTM D-4045   150 ppm wt. max. (6)
Hydrogen Sulfide
  ASTM D-2420   Pass
Carbonyl Sulfide
  ASTM D-5623   15 ppm wt. max. (7)
Distillation:
       
End Point
  ASTM D-86   375 °F max.
Water Content
  VISUAL   No Free Water
Color, Saybolt Number
  ASTM D-156   Plus 25 min.

NOTES ON TEST METHODS: Method number listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.

1.   Of the Ethane content.   2.   Propylene limited to 5.0 L.V.% max. of
contained propane.
Butylene limited to 0.35 L.V.% max. of contained butanes.
Butadiene limited to 0.01 L.V.% max. of contained butanes.   3.   Or 10% max. in
contained gasoline.

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



4.   Of the Normal Butane content.   5.   Specification applies to all halides
although test method is specific to fluorides. The test method variance will
allow acceptance of levels up to 1.4 ppm wt.   6.   ASTM D-3246 paragraph 4.2.
On LPG total volatile sulfur is measured on an injected gas sample; for LPG’s a
liquid sample must be used to measure total sulfur, ASTM D-2784.   7.   In
contained propane.

NOTE: Processor reserves the right to reject any Raw Mix having other product
characteristics not defined above that may render a purity product potentially
unacceptable.

              Specification Committee        
Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

E/P MIX (COMMERCIAL ETHANE)
(Ethane/Propane)

          COMPONENT   TEST METHODS   SPECIFICATIONS
Methane
  ASTM D-2163   1.5 Liq. Vol.% max.
Carbon Dioxide
  ASTM D-2504   1000 ppm wt. max.
Ethane
  ASTM D-2163   75.0 - 82.0 Liq. Vol.%
Propane
  ASTM D-2163   25.0 Liq. Vol.% max.
Ethylene
  ASTM D-2163   4.0 Liq. Vol.% max.
Butanes & Heavier
  ASTM D-2163   0.8 max. (1)
Total Sulfur
  ASTM D-4045   30 ppm wt. max.
Corrosion, Copper Strip
  ASTM D-1838   No. 1

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

1.   Anything heavier than C3 will be valued as Propane.

              Specification Committee        
Approval:
  Wayne Mullins   Phil Winter   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

STANDARD GRADE ISOBUTANE

          COMPONENT   TEST METHODS   SPECIFICATIONS
Propane & Lighter
  ASTM D-2163   3.0 Liq. Vol. % max.
Isobutane
  ASTM D-2163   96.0 Liq. Vol. % min.
Normal Butane & Heavier
  ASTM D-2163   4.0 Liq. Vol. % max.
Total Sulfur
  ASTM D-4045   140 ppm wt. max.
Water Content
  VISUAL   No Free Water
Vapor Pressure at 100° F
  ASTM D-1267   70 psig max.
Corrosion, Copper Strip
  ASTM D-1838   No.1

NOTES ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

              Specification Committee        
Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

ISOM GRADE NORMAL BUTANE
RECEIPT SPECIFICATIONS ANALYSIS

          COMPONENT   TEST METHODS   SPECIFICATIONS
Propane & Lighter
  ASTM D-2163   0.35 Liq. Vol.% max.
Isobutane
  ASTM D-2163   6.0 Liq. Vol.% max.
Normal Butane
  ASTM D-2163   94.0 Liq. Vol.% min.
Pentanes & Heavier
  ASTM D-2163   1.5 Liq. Vol. % max.
Hexanes & Heavier
  ASTM D-2163   0.050 Liq. Vol. % max.
Total Olefins
  ASTM D-2163   0.35 Liq. Vol. % max.
Butadiene
  ASTM D-2163   0.01 Liq. Vol. % max.
Total Oxygenates
  UOP-845   50.0 ppm wt. max.
Methanol
  UOP-845   50.0 ppm wt. max.
IPA & Heavier Alcohols
  UOP-845   5.0 ppm wt. max.
MTBE & Other Ethers
  UOP-845   2.0 ppm wt. max.
Other Oxygenates
  UOP-845   5.0 ppm wt. max.
Total Sulfur
  ASTM D-4045   140 ppm wt. max.
Water Content
  VISUAL   No Free Water
Fluoride
  UOP-619   1.0 ppm wt. max.
Vapor Pressure at 100°F
  ASTM D-1267   50 psig max.
Volatile Residue:
       
Temperature @ 95% evaporation
  ASTM D-1837   +36°F max.
Corrosion, Copper Strip
  ASTM D-1838   No.1

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

              Specification Committee        
Approval:
  Wayne Mullins   Phil Winter   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 7-10-02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

PETROCHEMICAL GRADE GASOLINE PRODUCT

                  COMPONENT   TEST METHODS   SPECIFICATIONS        
Normal Butane & Lighter
  ASTM D-2177   6.0 Liq. Vol.% max.
Total Sulfur
  ASTM D-3120   1000 ppm wt. max.
Water Content
  VISUAL   No Free Water
Vapor Pressure at 100°F
  ASTM D-323   14.0 RVP max.
End Point
  ASTM D-86   375°F max.
Color, Saybolt Number
  ASTM D-156   +25 min.

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

              Specification Committee        
Approval:
  Wayne Mullins   Phil Winter   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

PROPANE

          COMPONENT   TEST METHODS   SPECIFICATIONS
Vapor Pressure, PSIG @ 100°F
  ASTM D-1267   208 max.
Volatile Residue:
       
Temperature @ 95% evaporation
  ASTM D-1837   -37°F max.
Corrosion, Copper Strip
  ASTM D-1838   No. 1
Total Sulfur
  ASTM D-4045   123 ppm wt. max.
Propylene
  ASTM D-2163   5.0 Liq. Vol.% max.
Propane
  ASTM D-2163   90.0 Liq. Vol.% min.
Butanes & Heavier
  ASTM D-2163   2.5 Liq. Vol.% max.
Water Content
  VISUAL   No Free Water
Residual Matter
       
Residue on evaporation
       
of 100 ml. max.
  ASTM D-2158   0.05 ml.
Oil Stain Observation
      Pass

NOTES ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.
Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



              Specification Committee        
Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/01/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

PURITY ETHANE

          COMPONENT   TEST METHODS   SPECIFICATIONS
Methane
  ASTM D-2163   3.0 Liq. Vol.% max.
Ethane & Ethylene
  ASTM D-2163   95.0 Liq. Vol.% min.
Propane & Heavier
  ASTM D-2163   3.5 Liq. Vol.% max.
Corrosion, Copper Strip
  ASTM D-1838   No. 1
Total Sulfur
  ASTM D-4045   30 ppm wt. max.
Water Content
  VISUAL   No Free Water
Carbon Dioxide
  ASTM D-2504   1000 ppm wt. in Liq. max.

NOTES ON TEST METHODS: Method number listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

              Specification Committee        
Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

NATURAL GASOLINE

          COMPONENT   TEST METHODS   SPECIFICATIONS
Normal Butane & Lighter
  GPA-2177   6.0 Liq. Vol.% max.
Total Sulfur
  ASTM D-3120   1000 ppm wt. max.
Water Content
  VISUAL   No Free Water
Vapor Pressure at 100°F
  ASTM D-323   14.0 RVP max.
End Point
  ASTM D-86   375°F max.
Corrosion,
       
Copper Strip
  ASTM D-130   No. 1
Doctor Test
  ASTM D-4952   Negative
 
  or GPA 1138    
Color, Saybolt Number
  ASTM D-156   +25 min.

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

              Specification Committee        
Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



8/3/05 revision
EXHIBIT “B”
EPOLP MEASUREMENT PROCEDURES
ARTICLE I
METERING EQUIPMENT
Section 1.1 General.

A.   Natural gas liquids or other products delivered or received by EPOLP shall
be measured by either volumetric or mass measurement procedures using a turbine
or Coriolis meter.   B.   Chemical grade propylene, refinery grade propylene,
propane, isobutane, normal butane, commercial butane and natural gasoline shall
be measured by mass or volumetric measurement procedures.   C.   Raw mix,
ethane, ethane propane mix, and butane gasoline mix shall be measured by mass
measurement procedures.   D.   Polymer grade propylene shall be measured
utilizing volumetric or mass measurement procedures and API Manual of Petroleum
Measurement Standards, (API MPMS) Chapter 1.3.3.2 to determine calculated
density and report mass.   E.   The measuring station shall be installed in such
a manner that a minimum back-pressure of 50 psig above the product vapor
pressure at maximum operating temperature is maintained at all times.
Measurement accuracy shall not be impeded by the effects of pulsation created by
pumps or other sources.   F.   All equipment employed in metering and sampling
shall be approved as to the type, materials of construction, method of
installation, and maintenance by all parties involved in the custody transfer of
products. Due consideration shall be given to the operating pressure,
temperature, and characteristics of the product being measured.   G.   Reference
to any API, ASTM, GPA or similar publication shall be deemed to encompass the
latest edition, revision or amendments thereof.

Section 1.2 Meters.

A.   Turbine meters shall be installed and operated in accordance with the API
MPMS, Chapter 5, Sections 3 and 4. Each meter shall be proven when initially
placed into service using a ball or piston-type or small volume prover in
accordance with the API MPMS, Chapter 4, and Chapter 12 Section 2.   B.  
Coriolis meters shall be installed and operated in accordance with the API MPMS,
Chapter 5, Section 6. Each meter shall be proven when initially placed into
service using

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



    a ball or piston-type or small volume prover in accordance with the API
MPMS, Chapter 4, and Chapter 12, Section 2. The prover will be additionally
equipped with a densitometer installed and proved in accordance with the API
MPMS, Chapter 14, Section 6. The meter proving shall be an Inferred Mass Proving
in accordance with API MPMS, Chapter 5, Section 6.9.1.7.2.

C.   Meter proving frequency shall be in accordance with Section 2.3.C below.
The meter shall be proven immediately prior to and after any meter maintenance
is performed.

Section 1.3 Densitometers.

A.   Densitometers with frequency output shall be installed and proved in
accordance with the API MPMS, Chapter 14, Section 6. The frequency output may be
driven directly into a flow computer capable of internally converting frequency
to corrected flowing density in gm/cc, or to a separate frequency converter and
into the flow computer as a 4-20 ma signal. Proving is to be by entrapping a
sample of the flowing stream at system conditions in a double-walled
high-pressure vessel known as a pycnometer. The connections for the pycnometer
shall be installed in the same manner as those of the densitometer. Thermowells
shall be installed to allow monitoring of the inlet and outlet temperatures.
Accuracy of the densitometer shall be verified at the time of the meter proving
or when accuracy is in question. The accuracy of the densitometer shall be
within +/- 0.001 gm/cc over its entire range and repeatable to +/- 0.0005 gm/cc.
  B.   For chemical grade propylene measurement utilizing a turbine meter, a
calculated density may be used in lieu of a densitometer by using the API MPMS,
Chapter 11.3.3.2 method for pure propylene and correcting it for 92 to
96 percent purity by applying a correction factor of 0.9987 to the prover mass
volume at each proving.

Section 1.4 Temperature and Pressure Transmitters. Temperature and pressure
transmitters shall be verified at the time of the meter proving using a
certified thermometer and reference gage respectively to ensure current readings
are within +/-0.2 °F and +/- 1.0 psi. A calibration shall be performed every
6 months. All verification and calibration data shall be supplied to the
customer. Accuracy of these transmitters shall be +/- 0.05 % of scale.
Section 1.5 Flow Computers. Flow computers shall be capable of accepting turbine
pulses from a turbine meter transmitter or mass pulses from a Coriolis meter
transmitter and signals from the pressure, temperature and density transmitters.
The computer shall convert, as required, and totalize these signals into gross
volume, mass, and net volume. For net volume determinations, the computer shall
utilize the latest ASTM, API and GPA tables for temperature, pressure and
specific gravity corrections that are applicable to the product being measured.
The weight of water shall be as provided in the latest version of GPA 2145.
Section 1.6 Composite Sampling Systems. Composite sampling systems shall be
installed and operated in accordance with GPA Standard 2174. The composite
sampler shall be operated to collect flow-proportional samples only when there
is flow through the meter. These samples shall be accumulated in and removed
from single-piston cylinders with mixing capability.
Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



ARTICLE II
ACCOUNTING AND MEASUREMENT PROCEDURES
Section 2.1 Custody Transfer Tickets.

A.   EPOLP shall furnish to the customer daily (0700 to 0700) custody transfer
tickets unless otherwise provided for by separate agreement, for products
measured on a volumetric basis. The ticket shall identify the product and state
the net volume in barrels of product measured.   B.   For streams that are
measured on a mass basis, custody transfer tickets shall be furnished stating
the total mass measured in pounds. Total pounds mass shall then be converted to
pounds of each component (if required) based on its weight fraction of the
analysis of the product removed from the composite sampler for the same time
period in which the mass was totalized. The component pounds shall then be
converted to equivalent gallons of each component (if required) utilizing the
calculation procedure outlined in GPA Standard 8173. The component density in a
vacuum shall be in accordance to GPA Standard 2145. Component gallons shall be
further reduced to barrels. Unless otherwise provided for by separate agreement,
custody transfer tickets for mass-measured products shall be generated on a
weekly or batch basis. An unfinished batch shall be closed out at 0700 hours on
the first day of the calendar month, unless otherwise provided for by separate
agreement.

Section 2.2 Measurement Basis.

A.   Mass Measurement.

  1.   Inferred mass measurement shall be accomplished utilizing a
flow-proportional composite sampler, turbine meter, densitometer and flow
computer to convert gross volumetrically measured barrels using density in gm/cc
at flowing conditions to total pounds mass according to the following formula:

      TotalPounds = GrossBBLS x MeterFactor x FlowingDensity(gm /cc) x
350.506987         350.506987 is a conversion factor to convert density in gm/cc
to pounds /bbl.

For polymer grade propylene the composite sampler and densitometer are not
required.

  2.   Direct mass measurement shall be accomplished by utilizing a
flow-proportional composite sampler, a Coriolis meter, Coriolis transmitter, and
a flow computer to convert mass pulses from the Coriolis transmitter into
pounds. Measured pounds mass is calculated according to the following formula:

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



                   
 
  MeasuredMass =  MeterPulses   x  MeterFactor  
 
       
 
  KFactor    

For polymer grade propylene the composite sampler is not required.

B.   Volumetric Measurement.

  1.   Volumetric measurement shall be accomplished utilizing a flow computer,
turbine meter, and temperature and pressure transmitters. A “fixed” specific
gravity at 60 oF and vapor pressure at 100 oF may be entered into the flow
computer in the case of “purity” products, if agreed by both parties.
Temperature and pressure shall be referenced to the proper API, ASTM and GPA
Tables to calculate and totalize net barrels. An optional densitometer and
flow-proportional composite sampler may be installed. If a densitometer is
installed, the flow computer shall convert the density signal at flowing
conditions in gm/cc to specific gravity at 60 oF and use GPA TP-15 to determine
EVP (Equilibrium Vapor Pressure).     2.   On the basis of laboratory analysis,
components of mixed streams may be determined by multiplying the totalized net
volume by the liquid volume percent of each component, if so stipulated by
contract.

The following shall be utilized by the flow computer to reduce gross barrels to
net barrels.
For Temperature Reduction. API/ASTM/GPA Technical Publication TP-25 Table 24E
shall be used when measuring propane, isobutane, normal butane, natural gasoline
and mixes of the above.
For Pressure Reduction (Compressibility).

  a.   API MPMS, 11.2.2 (GPA 8286) shall be used for measuring propane,
isobutane, normal butane, and mixes of the above.     b.   API MPMS, 11.2.1
shall be used when measuring natural gasoline.

Temperature and Pressure Correction. API MPMS, 11.3.3.2 Subroutine “PROPYL”
shall be used for temperature and pressure correction when measuring propylene
and as a ratioed factor based upon propylene content in propane/propylene mix.
Section 2.3 Provings and Tolerances.

A.   Principles. During the proving cycle, turbine pulses (volumetric) from the
turbine meter transmitter or mass pulses from the Coriolis transmitter are
accumulated. Dividing the accumulated pulses by the prover volume or prover mass
generates a “K Factor” in terms of volume or mass, respectively. After the
initial proving, this “K Factor” is entered into the flow computer along with a
meter correction factor of 1.0000. After subsequent provings, one can choose to
adjust the “K Factor” or the meter correction factor. If the

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



    choice is made to adjust the “K Factor,” then the meter correction factor
remains at 1.0000. If the adjustment is made at the meter correction factor,
then the established “K Factor” remains the same. The densitometer factor is
entered into the flow computer to correct flowing density in gm/cc as determined
by results of a pycnometer test. The pycnometer shall be installed so that flow
through the vessel shall assure proper purging thus allowing temperature and
pressure equalization with the densitometer being proved. Maximum allowable
temperature differential between the contents in the pycnometer and the
densitometer shall be no greater than +/- 0.2 oF. The pressure shall be equal to
that of the densitometer at time of removal.

B.   General.

  1.   Meter provings, calibration of instruments, and maintenance of
measurement equipment shall normally be performed by EPOLP personnel, but these
functions may be delegated to responsible third-party contractors under the
direction of an EPOLP representative.     2.   A customer’s witness signature
does not constitute the approval of the use of out-of-tolerance equipment, but
said signature does attest to the validity of the proving report.

C.   Proving Intervals. Each meter shall be proven when initially placed into
service. Subsequent provings shall be made every thirty (30) days, unless in
accordance with the API MPMS, Chapter 5.3.9.5.2 the consistency of the meter
factor, as evidenced in meter factor control charts, may allow the proving
interval to be extended to a maximum of 60 days.   D.   Meter Factor.

  1.   Volumetric meter proving calculations shall be in accordance with API
MPMS, Chapter 12.2. The average of five (5) consecutive prover runs shall be
taken to establish an initial or new meter factor, provided that the five
(5) proving runs are within 0.0005 (0.05 %) of each other and the meter factor
is within 0.0025 of the previous meter factor under like operating conditions.  
  2.   The new meter factor shall be used after each successful proving if it
meets the above proving criteria.     3.   If the new meter factor deviates from
the previous meter factor under like operating conditions by more than plus or
minus 0.0025, then one half (1/2) of the volume measured since the previous
proving shall be corrected using the new meter factor. If the time of
malfunction can be determined by historical data, then the volume measured since
that point in time shall be corrected using the new meter factor. The new meter
factor shall not be used to correct volumes measured more than thirty-one
(31) days prior to the new proving.

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



  4.   No work shall be performed on the measuring element of a turbine meter
without first proving the meter. If any work is performed, a new meter factor
shall be established.     5.   If the new meter factor deviates more than 0.0025
but less than 0.0050 from the previous meter factor, the field representatives
of EPOLP and the customer shall determine the corrective action, if any, to be
taken.     6.   If the new meter factor deviates 0.0050 or more, the element
shall be removed and inspected. If there is build-up on the internals, then the
element shall be cleaned and the meter re-proved. If excessive wear is found,
then the element shall be repaired or replaced and the meter re-proved to
establish a new initial meter factor. After a 24-hour wear-in period, the meter
shall be re-proved and if the meter factor changes more than +/- 0.0025 from the
new initial meter factor, then one-half (1/2) of the volume measured shall be
corrected using the latest meter factor.     7.   The measurement technician
shall record all required corrections to measured volumes and shall describe the
findings, method of repair, and calculations used in making the correction on
the meter proving report. A correction ticket for the amount of the correction
shall be issued.

E.   Density Factor. The proving intervals, tolerances, repairs and methods of
correction are the same as those provided for in Section 2.3.D above, except
that the average of two (2) successive pycnometer provings shall establish
product flowing density, provided the two (2) successive provings agree within
0.0005 (0.05%).

Section 2.4 Custody Measurement Station Failure.

A.   If a failure occurs on a custody measurement station or the station is out
of service while product is being delivered, then the volume shall be determined
or estimated by one of the following methods in the order stated:

  1.   By using data recorded by any check measuring equipment that was
accurately registering; or     2.   By correcting the error if the percentage
error can be ascertained by calibrations, tests, or mathematical calculations;
or     3.   By comparison with deliveries made under similar conditions when the
measurement station was registering accurately; or     4.   By using historical
pipeline gain/loss.

Section 2.5 Sampling Procedures.
Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



A.   Flow proportional composite samples shall be removed from the composite
sampler at the same time the meter is read and a custody ticket issued. Samples
of finished LPG products streams shall be analyzed in accordance with ASTM
D-2163 and raw mix stream shall be analyzed by GPA 2186 extended analysis for
C6+ streams.   B.   Three samples shall be taken from the composite sampler. One
sample shall be retained by EPOLP for analysis, the second sample shall be
retained by the customer for analysis, and the third shall be held as a referee.
If EPOLP has taken custody, its sample shall be analyzed and the analysis used
to account for transfer. If the customer has taken custody, its sample shall be
analyzed and the analysis used to account for transfer. If the customer and
EPOLP are in disagreement, then the referee sample shall be taken to a mutually
agreed upon laboratory which shall analyze the sample in accordance with the
proper GPA Standard. This analysis shall be accepted by the customer and EPOLP
as final and conclusive for proportions and components contained in the stream.
Charges for such referee sample shall be borne by the customer and EPOLP
equally.   C.   Referee samples shall be held for a period of thirty (30) days
from the date of sampling.   D.   If a malfunction of the sampling occurs
resulting in no sample being taken or in an unrepresentative sample being
obtained, the following procedure shall be utilized in the order stated.

  1.   The sample collected by any on-stream back-up sampling device that has
extracted a sample in proportion to the volume delivered shall be used.     2.  
An average of the composite samples taken over a mutually agreed time frame {not
to exceed the last three (3) months of properly sampled deliveries} shall be
used.     3.   Daily grab samples shall to be used for the time in question.

Section 2.6 Definitions.

A.   “Day” shall mean a period of twenty-four (24) consecutive hours commencing
at a local time agreed on by all parties involved.   B.   “Gallon” shall mean a
United States Gallon of 231 cubic inches of liquid at sixty degrees Fahrenheit
(60 oF) and at the equilibrium vapor pressure of the liquid.   C.   “Barrel”
shall mean forty-two (42) United States Gallons.   D.   “EPOLP” shall mean
Enterprise Products Operating L.P.

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



Section 2.7 Technical Publications.

A.   Manual of Petroleum Measurement Standards, American Petroleum Institute,
Washington, D.C.:

  1.   API Chapter 1, “Definitions.”     2.   API Chapter 4, “Proving Systems.”
    3.   API Chapter 5.3, “Measurement of Liquid Hydrocarbons by Turbine
Meters.”     4.   API Chapter 5.4, “Accessory Equipment for Liquid Meters.”    
5.   API Chapter 5.6, “Measurement of Liquid Hydrocarbons by Coriolis Meters.”  
  6.   API Chapter 9.2, “Pressure Hydrometer Test Method for Density or Relative
Density.”     7.   API Chapter 11.2.2, “Compressibility Factors for
Hydrocarbons: 0.350 — 0.637 Relative Density (60 oF/60 oF) and –50 oF to 140 oF
Metering Temperature.”     8.   API 11.2.1, “Compressibility Factors for
Hydrocarbons: 0-90o API Gravity Range.”     9.   API Chapter 11.3.3.2,
“Propylene Compressibility.”     10.   API Chapter 12.2, “Calculation of Liquid
Petroleum Quantities.”     11.   API Chapter 14.6, “Continuous Density
Measurement.”     12.   API Chapter 14.7, “Standard for Mass Measurement of
Natural Gas Liquids.”     13.   API Chapter 14.8, “Liquefied Petroleum Gas
Measurement.”     14.   API Chapter 21.2, “Flow Measurement — Electronic Liquid
Measurement.”

B.   API/ASTM/GPA Technical Publication TP-25 Table 24E, “Correction of Volume
to 60 °F Against Relative Density 60 °F/60 °F.”   C.   ASTM-D-1250 (Table 24),
“Volume Corrected to 60 oF and equilibrium vapor pressure.”   D.   ASTM-D-2163
“Standard Test Method for Analysis of Liquid Petroleum (LP) Gases and Propene
Concentrates by Gas Chromatography.”

E. GPA Standard 2140, “Liquefied Petroleum Gas Specifications and Test Methods.”
Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 



--------------------------------------------------------------------------------



 



F.   GPA Standard 2145, “Table of Physical Constants of Paraffin Hydrocarbons
and Other Components of Natural Gas.”   G.   GPA Standard 2174, “Method of
Obtaining Hydrocarbon Fluid Samples Using a Floating Piston Cylinder.”   H.  
GPA Standard 2177, “Method for the Analysis of Demethanized Hydrocarbon Mixtures
Containing Nitrogen and Carbon Dioxide by Gas Chromatography.”   I.   GPA
Standard 2186, “Method for the Extended Analysis of Hydrocarbon Mixtures
Containing Nitrogen and Carbon Dioxide by Temperature Programmed Gas
Chromatography.”   J.   GPA Standard 8173, “Method for Converting Natural Gas
Liquids and Vapors to Equivalent Liquid Volumes.”   K.   GPA Standard 8182,
“Tentative Standard for the Mass Measurement of Natural Gas Liquids.”   L.  
References to any API, GPA, ASTM or similar publications shall be deemed to
encompass the latest edition, revision or amendment thereof.

Storage Lease (ENTERPRISE FRACTIONATION PLANT)

 